Citation Nr: 0124383	
Decision Date: 10/10/01    Archive Date: 10/12/01

DOCKET NO.  01-03 423A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an effective date prior to September 7, 1993, 
for a grant of service connection for chronic paranoid 
schizophrenia.  


REPRESENTATION

Appellant represented by:	Clayte Binion, Attorney at Law


ATTORNEY FOR THE BOARD

D. M. Fogarty, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1972 to August 
1973.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an August 2000 rating decision by the Waco, 
Texas, Regional Office (RO) of the Department of Veterans 
Affairs (VA) which denied entitlement to an effective date 
prior to September 7, 1993, for a grant of service connection 
for chronic schizophrenia.  A notice of disagreement was 
received in October 2000, a statement of the case was issued 
in March 2001, and a substantive appeal was received in April 
2001.


FINDINGS OF FACT

1.  By rating decision in September 1982, a claim by the 
veteran for entitlement to service connection for a "nervous" 
condition was denied; a notice of disagreement was not 
received to initiate an appeal from that determination.

2.  By rating decision in August 1991, the RO denied 
entitlement to service connection for a psychosis; a notice 
of disagreement was not received to initiate an appeal from 
that determination.

3.  On September 7, 1993, the RO received a request from the 
veteran to reopen his claim of entitlement to service 
connection for a "nervous condition."

4.  By rating decision in December 1997, the RO granted 
entitlement to service connection for chronic paranoid 
schizophrenia and assigned an effective date of September 7, 
1993.  


CONCLUSION OF LAW

The criteria for entitlement to an effective date prior to 
September 7, 1993, for the grant of service connection for 
chronic paranoid schizophrenia have not been met.  
38 U.S.C.A. §§ 5107, 5110 (West 1991 & Supp. 2001); 38 C.F.R. 
§ 3.400 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA).  Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000), now codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West Supp. 2001).  
This newly enacted legislation provides, among other things, 
for notice and assistance to claimants under certain 
circumstances.  VA has issued final rules to amend 
adjudication regulations and implement the provisions of the 
VCAA.  See 66 Fed. Reg. 45620 (August 29, 2001) (to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a)).  The intended effect of the new regulations is 
to establish clear guidelines consistent with the intent of 
Congress regarding the timing and the scope of assistance VA 
will provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim.  Where laws or regulations change 
after a claim has been filed or reopened and before the 
administrative or judicial process has been concluded, the 
version most favorable to the appellant will apply unless 
Congress provided otherwise or has permitted the Secretary of 
Veterans Affairs to do otherwise and the Secretary has done 
so.  See Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

After reviewing the claims folder, the Board finds that there 
has been substantial compliance with the assistance 
provisions of the new law and regulation in regard to the 
issue decided herein.  The record includes service medical 
records as well as VA outpatient treatment records and 
private treatment records.  Further, the record includes all 
pertinent items of documentary evidence pertinent to the 
effective date issue which is the subject of this appeal.  
Significantly, no additional pertinent evidence has been 
identified by the veteran as relevant to this issue.  The 
Board therefore finds that the record as it stands is 
adequate to allow for equitable review of the veteran's 
appeal.

Furthermore, the veteran and his representative have been 
notified of the applicable law and regulations which set 
forth the criteria for entitlement to an earlier effective 
date.  The discussions in the rating decision and statement 
of the case have informed the veteran and his representative 
of the information and evidence necessary to warrant 
entitlement to the benefit sought.  The Board therefore finds 
that the notice requirements of the new law have been met.  

The Board has reviewed the facts of this case in light of the 
VCAA and the new VCAA regulations.  As discussed above, VA 
has made all reasonable efforts to assist the veteran in the 
development of this claim and has notified him of the 
information and evidence necessary to substantiate the claim.  
Consequently, these issues need not be referred to the 
veteran or his representative for further argument as the 
Board's consideration of the new law and new regulations in 
the first instance does not prejudice the veteran.  See 
generally Sutton v. Brown, 9 Vet. App. 553 (1996); Bernard v. 
Brown, 4 Vet. App. 384 (1993); VAOPGCOPREC 16-92 (July 24, 
1992).  

Under the circumstances of this case, where there has been 
substantial compliance with the VCAA, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided). 

Factual Background

In May 1982, the RO received the veteran's original claim for 
service connection for disability claimed by the veteran as a 
"nervous" condition.  In a July 1982 letter (FL 21-96), the 
RO informed the veteran that his service medical records 
showed only a personality disorder, and the RO requested that 
the veteran furnish evidence of a chronic nervous condition 
during active duty or within 12 months of his discharge from 
service.  In response to the RO's request for information, 
the veteran submitted a Statement in Support of Claim (VA 
Form 21-4138) in September 1982 indicating that he disagreed 
with the RO's statement that he had a personality disorder 
during service.  He stated that he was seen by a psychiatrist 
during service because of bizarre behavior.  He also stated 
that he believed he exhibited psychotic symptoms and 
requested a VA examination.  

In a September 23, 1982, rating decision, the RO denied 
entitlement to service connection for psychiatric disability 
on the basis that the veteran had a personality disorder.  
See 38 C.F.R. § 3.303(c).  The veteran was notified of that 
decision and of his appellate rights by letter (FL 21-81) 
dated in October 1982.  The veteran did not file a notice of 
disagreement as to that decision.  

The veteran reopened his claim for service connection for 
psychiatric disability in May 1991.  Although not clear, it 
appears from an August 1991 rating decision that the RO may 
have considered the claim to be reopened.  The RO proceeded 
to deny entitlement to service connection for a psychosis.  
The veteran was furnished notice of that decision as well as 
notice of appellate rights and procedures by letter (VA Form 
20-8993) dated in August 1991.  This letter was mailed to the 
address which had been reported by the veteran in his May 
1991 request to reopen.  A notice of disagreement was not 
received to initiate an appeal from that determination. 

On September 7, 1993, the RO received the veteran's request 
to reopen his claim.  He also claimed that he had never 
received notice of the August 1991 denial.  In a September 
1993 decision, the RO confirmed the August 1991 rating 
decision.  The veteran filed a notice of disagreement to that 
decision in April 1994, a statement of the case was issued in 
April 1994, and a substantive appeal was received in May 
1994.  In a July 1996 decision, the Board remanded the issue 
of entitlement to service connection for an acquired 
psychiatric disorder to the RO for further development.  In a 
December 1997 rating decision, the RO granted entitlement to 
service connection for chronic paranoid schizophrenia, 
evaluated as 100 percent disabling, effective from September 
7, 1993.  

In April 2000, the veteran claimed entitlement to an earlier 
effective date for the grant of service connection for 
chronic paranoid schizophrenia.  The veteran's representative 
asserts that the veteran interpreted the RO's July 1982 
letter as a denial of his claim and that the letter sent by 
the veteran in September 1982 was intended to be a notice of 
disagreement and should be viewed as such.  He further 
asserts that since the RO did not issue a statement of the 
case in response to the veteran's indication of disagreement, 
the claim has in fact been pending since 1982.  The 
representative therefore maintains that an effective date 
based on the May 1982 original claim is in order. 

Analysis
The effective date for an award of service connection is 
governed by 38 U.S.C.A. § 5110(a), which states that unless 
specifically provided otherwise, the effective date of an 
award based on an original claim, a claim reopened after 
final adjudication, or a claim for an increase of 
compensation shall be fixed in accordance with the facts 
found, but shall not be earlier than the date of the receipt 
of the application therefor.  38 U.S.C.A. § 5110(a).

The date of entitlement to an award of service connection is 
the day following separation from active service or the date 
entitlement arose if the claim is received within one year 
after separation from service; otherwise, the date of receipt 
of claim, or date entitlement arose, whichever is later.  See 
38 C.F.R. § 3.400(b)(2)(i).  The effective date of an award 
based on a claim reopened after final disallowance shall be 
fixed in accordance with the facts found, but shall not be 
earlier than the date of receipt of application therefor or 
the date entitlement arose, whichever is later.  See 
38 U.S.C.A. § 5110(a); 38 C.F.R. §§ 3.400(q)(1)(ii); 
3.400(r).  

Applicable regulations further provide that an appeal 
consists of a timely filed notice of disagreement in writing 
and, after a statement of the case has been issued, a timely 
filed substantive appeal.  See 38 C.F.R. § 20.200.  A notice 
of disagreement is defined as a written communication from a 
claimant or his or her representative expressing 
dissatisfaction or disagreement with an adjudicative 
determination by the agency of original jurisdiction and a 
desire to contest the result.  38 C.F.R. § 20.201.  A 
claimant must file a notice of disagreement with a 
determination by the agency of original jurisdiction within 
one year from the date that that agency mails notice of the 
determination to the claimant.  See 38 C.F.R. § 20.302.  

Following a thorough review of the record, the Board must 
conclude that there is no basis for assigning an effective 
date prior to September 7, 1993, for the grant of service 
connection.  There is no dispute that the veteran did file 
his original claim for service connection in May 1982.  
However, the statement received from the veteran in September 
1982 expressing disagreement with service medical records 
showing a personality disorder cannot be viewed as a notice 
of disagreement because there had not yet been an 
adjudicative determination by the RO denying the claim.  The 
July 1982 letter which the RO sent to the veteran was not a 
denial of his claim, but rather a request for information 
necessary to establish entitlement to the benefit sought.  
The letter was an effort on the part of the RO to develop the 
claim and was sent to effect a June 1982 deferred rating 
decision by the RO (VA Form 21-6789).  There is no language 
in the July 1982 letter informing the veteran that his claim 
had been denied, nor did that letter include notice of 
appellate rights which might have misled the veteran into 
believing that his claim had been denied.  The veteran's 
claim was later denied by rating decision in September 1982, 
and the veteran was duly given notice and furnished 
information on how to appeal.  Nevertheless, a notice of 
disagreement was not received within one year to initiate an 
appeal from that decision.  The Board also notes here that 
there is also no statutory or regulatory basis for believing 
that a notice of disagreement can be filed prior to an 
adjudicative decision.  In sum, the September 1982 rating 
decision must be viewed as final.  38 U.S.C.A. § 7105(c).  
The record also shows that a subsequent rating decision in 
August 1991 also denied entitlement to service connection for 
psychiatric disability.  Despite the veteran's contentions, 
the record shows that he was furnished notice of that 
decision and notice of appellate rights.  However, a notice 
of disagreement was not received with regard to that 
determination, and the August 1991 rating decision also 
became final.  

Based on the evidence, the Board is unable to agree with the 
veteran's contention that any rating decision in 1982 did not 
become final.  The record shows that the first adjudicative 
determination with regard to the veteran's claim was the 
September 1982 rating decision.  The July 1982 RO letter to 
the veteran was not issued pursuant to any adjudicative 
determination, nor did the letter itself constitute any 
adjudicative determination.  It was simply notification to 
the veteran as to what service medical records showed with a 
request for additional evidence.  As a timely notice of 
disagreement was not received to initiate an appeal from the 
September 1982 rating decision, the September 1982 rating 
decision became final when the veteran failed to file a 
notice of disagreement within one year of notification of 
that decision.  

Since the December 1997 rating decision granting service 
connection was the result of a request to reopen the 
veteran's claim received on September 7, 1993, the proper 
effective date of the grant of service connection is that 
date pursuant to 38 U.S.C.A. § 5110(a); 38 C.F.R. 
§§ 3.400(q)(1)(ii); 3.400(r).  

In closing, the Board notes that the RO included a discussion 
of the clear and unmistakable error provisions of 38 C.F.R. 
§ 3.105(a).  However, the veteran's representative made it 
clear in a July 2001 letter that he was not challenging the 
September 1982 rating decision on the basis of clear and 
unmistakable error, but was instead contending that the 
veteran filed an effective notice of disagreement to the 
denial of his claim in 1982 and that the rating decision did 
not become final.  


ORDER

The appeal is denied.  


		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals

 

